[Cite as State v. Hendricks, 2020-Ohio-5218.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                       Court of Appeals No. L-19-1183

        Appellee                                    Trial Court No. CR0201802871

v.

John Alton Hendricks, Jr.                           DECISION AND JUDGMENT

        Appellant                                   Decided: November 6, 2020

                                                *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                                *****

        MAYLE, J.

        {¶ 1} Following a bench trial, defendant-appellant, John A. Hendricks, Jr., appeals

the July 23, 2019 judgment of the Lucas County Court of Common Pleas, convicting him

of felonious assault and assault. For the following reasons, we affirm the trial court

judgment.
                                     I. Background

       {¶ 2} According to the evidence presented at trial, on October 5, 2018, at

approximately 1:50 a.m., Toledo Police Officers Richard Eckel and Paul Schwirzinski

were dispatched to a home on Warsaw Street after the occupants of the home reported an

unwanted person on the property. The officers, dressed in full police uniform and driving

a marked police car, arrived to find Hendricks sitting on the porch.

       {¶ 3} Both officers testified at trial. According to Officer Eckel, Hendricks

appeared to be intoxicated—he had trouble standing up, his speech was slurred, he

appeared bewildered, and he had to hold onto the house to balance himself. Officer

Schwirzinski was “pretty sure” Hendricks was not drunk because he did not smell of

alcohol, but it seemed to Officer Schwirzinski that Hendricks was not completely aware

of what was going on and that he was under the influence of something.

       {¶ 4} The officers handcuffed Hendricks so they could transport him to St.

Vincent Mercy Medical Center “to sleep it off.” Hendricks was not under arrest at this

time, but it is Toledo Police Department policy to place a person in handcuffs before

transporting them in a police vehicle.

       {¶ 5} Hendricks was silent during the drive to the hospital, except to say that he

was cold. When they got to St. Vincent, the officers removed Hendricks’s handcuffs and

escorted him inside. As they walked with him, he was so unsteady on his feet that

Officer Eckel had to hold onto his back. They approached the check-in counter at the

hospital.




2.
       {¶ 6} Hendricks rested his elbows on the counter and was swaying back and forth

like he was going to fall over. Officer Eckel kept a hand on his back the whole time so

that he would not fall. As they continued to stand at the counter, Hendricks began

looking around, then pushed back into Officer Eckel. Eckel told him to stop and just

stand there, but Hendricks looked around and pushed back again; Officer Schwirzinski

believed Hendricks threw an elbow back towards Officer Eckel. Hendricks then started

punching at the officers.

       {¶ 7} Officer Schwirzinski got Hendricks into a bear hug and almost restrained

him, but Hendricks broke out of it and continued to punch at them. Officer Eckel

punched Hendricks in the face to knock him down so they could gain control of him.

Hendricks fell to the ground and Officer Eckel fell on top of him. As Officer Eckel put

his hands out to catch himself, Hendricks punched him in the nose.

       {¶ 8} Officer Schwirzinski got down on the floor too, and when he did, he noticed

blood dripping out of Officer Eckel’s nose. Officer Eckel’s nose was broken; he required

surgery to reset it. The injury continues to cause him pain and discomfort and he

experiences a tingling feeling on the left side of his nose.

       {¶ 9} On October 15, 2018, Hendricks was indicted on charges of felonious

assault, a violation of R.C. 2903.11(A)(1) and (D), a first-degree felony (Count 1), and

assault, a violation of R.C. 2903.13(A) and (C)(5), a fourth-degree felony (Count 2).

Count 1 was premised on his assault of Officer Eckel, and Count 2 was premised on his

assault of Officer Schwirzinski.




3.
       {¶ 10} Following a bench trial on June 24, 2019, the trial court found Hendricks

guilty of both counts. It sentenced him to a prison term of four years on Count 1 and 12

months on Count 2, to be served concurrently.

       {¶ 11} Hendricks appealed. He assigns the following errors for our review:

              I. The Trial Court erred in denying Appellant’s Motion for

       Acquittal.

              II. The Trial Court’s finding of guilty to Count 1 is against the

       manifest weight of the evidence as the State of Ohio failed to prove beyond

       a reasonable doubt the mens rea of knowingly and actual injuries.

                                  II. Law and Analysis

       {¶ 12} Hendricks’s two assignments of error challenge the sufficiency and weight

of the evidence. We address each of these assignments in turn.

                                      A. Crim.R. 29

       {¶ 13} In his first assignment of error, Hendricks argues that with respect to both

his felonious assault and assault convictions, the state failed to prove the mens rea of

“knowingly.” With respect to his assault conviction, he also argues that the state failed to

prove that he “cause[d] or attempt[ed] to cause physical harm” to Officer Schwirzinski.

       {¶ 14} A motion for acquittal under Crim.R. 29(A) challenges the sufficiency of

the evidence. State v. Brinkley, 105 Ohio St.3d 231, 2005-Ohio-1507, 824 N.E.2d 959,

¶ 39. The denial of a motion for acquittal under Crim.R. 29(A) “is governed by the same




4.
standard as the one for determining whether a verdict is supported by sufficient

evidence.” State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

       {¶ 15} Whether there is sufficient evidence to support a conviction is a question of

law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a

challenge to the sufficiency of evidence, “[t]he relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

(Internal citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668

(1997). In making that determination, the appellate court will not weigh the evidence or

assess the credibility of the witnesses. State v. Walker, 55 Ohio St.2d 208, 212, 378

N.E.2d 1049 (1978).

       {¶ 16} Felonious assault is codified under R.C. 2903.11(A)(1) and provides that

“[n]o person shall knowingly * * * [c]ause serious physical harm to another or to

another’s unborn.” R.C. 2903.11(D)(1) provides that “[i]f the victim of a violation of

division (A) of this section is a peace officer * * *, felonious assault is a felony of the

first degree.”

       {¶ 17} Assault is codified under R.C. 2903.13(A) and provides that “[n]o person

shall knowingly cause or attempt to cause physical harm to another or to another’s

unborn.” Under R.C. 2903.13(C)(5), “[i]f the victim of the offense is a peace officer

* * * while in the performance of their official duties, assault is a felony of the fourth

degree.”




5.
                                       1. Knowingly

       {¶ 18} Hendricks maintains that the state failed to prove the element of

“knowingly” with respect to both his convictions, however, the argument in his brief

focuses only on his felonious assault conviction. Hendricks argues that (1) the state

failed to prove that he was aware that “the probable result of him pushing himself off the

counter would be the injuries Officer Eckel ultimately suffered,” (2) a rational trier of

fact could have found that Hendricks’s “punching was a direct result of [Hendricks]

being grabbed by Officer Schwirzinski and/or being punched in the face by Officer

Eckel,” and (3) a rational trier of fact could have found that Hendricks’s “arm movements

were the result of Hendricks trying to stop himself from falling to the ground.”

       {¶ 19} Under R.C. 2901.22(B), “[a] person acts knowingly, regardless of purpose,

when the person is aware that the person’s conduct will probably cause a certain result or

will probably be of a certain nature. A person has knowledge of circumstances when the

person is aware that such circumstances probably exist. When knowledge of the

existence of a particular fact is an element of an offense, such knowledge is established if

a person subjectively believes that there is a high probability of its existence and fails to

make inquiry or acts with a conscious purpose to avoid learning the fact.” Courts have

recognized that absent an admission, whether a person acts knowingly can be determined

only from the surrounding facts and circumstances, including the doing of the act itself.

In re S.C.W., 9th Dist. Summit No. 25421, 2011-Ohio-3193, ¶ 18. It is a subjective

determination, but it is decided on objective criteria. Id. Importantly, under R.C.




6.
2901.21(E), “[v]oluntary intoxication may not be taken into consideration in determining

the existence of a mental state that is an element of a criminal offense.”

       {¶ 20} We begin by noting that while Hendricks recites the proper standard of

review, his argument in support of his first assignment of error misapplies that standard.

Specifically, he insists that because “a rational trier of fact could have found” that he did

not knowingly punch Officer Eckel, the state failed to present sufficient evidence to

sustain his conviction. But the standard here is not whether a rational trier of fact could

have resolved factual conflicts in favor of the defendant; it is whether the state presented

evidence, which, if believed, would support a conviction. State v. Mitchell, 183 Ohio

App.3d 254, 2009-Ohio-3393, 916 N.E.2d 876, ¶ 17 (6th Dist.). In other words, a verdict

will not be overturned on the basis of insufficient evidence simply because a trier of fact

could have found that Hendricks did not act knowingly; it will be overturned only if the

state failed to present evidence going to each element of the offense—here, “knowingly”

is an element of the offense.

       {¶ 21} According to the evidence presented at trial, Hendricks repeatedly swung at

both officers, and as Officer Eckel was falling to the ground on top of Hendricks,

Hendricks swung again, striking him directly in the face. Officer Eckel testified:

              Q: Okay. You said that a fight ensued. What do you mean by

       that * * * ?

              A: He started to throw punches at my partner and I.




7.
            Q: And what did you do in response?

            A: After he almost hit me, I did punch him in the face to knock him

     down and as he fell and I fell on top of him, he came up with one more

     punch and caught the side of my nose and broke it.

            ***

            Q: You mentioned the Defendant swung at you and hit you directly

     in the face?

            A: Yes.

     {¶ 22} Officer Schwirzinski testified:

            Q: And you said that after he pushed back he threw an elbow, he

     kind of squared up with you guys and began to throw punches, is that what

     you said?

            A: Yes.

            Q: Do you recall who threw the first punch?

            A: He threw, I thought – I think a couple more punches toward me.

     I ended up getting him in like a bear hug and then he kind of like hopped up

     and got out of it. And that’s when he was like – he threw a couple of more

     punches, I believe, at Officer Eckel and Officer Eckel threw a punch at him

     and that’s when they kind of both went down.

            ***




8.
              Q: And those punches were thrown both at you and Officer Eckel?

              A: Yes.

       {¶ 23} “A person acts knowingly, regardless of purpose, when he is aware that his

conduct will probably cause a certain result or will probably be of a certain nature.” State

v. Buchar, 5th Dist. Tuscarawas No. 2017AP010003, 2017-Ohio-7601, ¶ 24. The

probable result of swinging a fist at a person is that that person will sustain physical

harm, and perhaps serious physical harm. Id. See also In re R.A.M., 11th Dist. Lake No.

2010-L-011, 2010-Ohio-4198, ¶ 6 (“[S]winging an object toward a person is likely to

cause the object to come into contact with the person.”). To that end, courts have

recognized that the act of “‘punching someone’ is sufficient to establish the element of

‘knowingly’” for purposes of the assault statutes. (Citations omitted.) State v. Pigg, 2d

Dist. Montgomery No. 25549, 2013-Ohio-4722, ¶ 33. In State v. Beaver, 3d Dist. Union

No. 14-13-15, 2014-Ohio-4995, ¶ 37, for instance, the court concluded that “[p]unching

someone in the face satisfies the requisite culpable mental state for felonious assault—

that is, [the appellant] was aware that punching [the victim] in the face would probably

cause her serious physical harm.”

       {¶ 24} We reach the same conclusion here. We find that, if believed, this

evidence—that Hendricks swung and hit Officer Eckel in the face as Eckel fell on top of

him, breaking Eckel’s nose and necessitating surgery—was sufficient to support the trial

court’s conclusion that Hendricks knowingly caused serious physical harm to Officer




9.
Eckel. Additionally, his conduct in swinging at Officer Schwirzinski also demonstrates

the culpable mental state required to convict Hendricks of assault.

                     2. Cause or Attempt to Cause Physical Harm

       {¶ 25} With respect to his conviction for assault, Hendricks also argues that the

state failed to prove that he caused or attempted to cause physical harm to Officer

Schwirzinski. He argues that (1) the state presented no evidence indicating that Officer

Schwirzinski suffered any injury, illness, or other physiological impairment; and (2) the

state failed to prove that he knew that Officer Schwirzinski was anywhere near him such

that he should have been aware that Officer Schwirzinski could be harmed.

       {¶ 26} The state responds that Officer Schwirzinski testified that Hendricks threw

punches at both officers, and it argues that the video shows that Officer Schwirzinski

tried to restrain Hendricks, but that Hendricks broke free, turned around, and threw more

punches at him.

       {¶ 27} A person may be convicted under R.C. 2903.13(A) where he or she causes

or attempts to cause physical harm to another. See State v. Buchar, 5th Dist. Tuscarawas

No. 2017AP010003, 2017-Ohio-7601, ¶ 23. (“R.C. 2903.13(A) does not require that a

defendant cause physical harm; it also prohibits individuals from attempting to cause

physical harm to another.”). “Physical harm is not a requirement,” and is unnecessary to

sustain a finding of guilt under R.C. 2903.13(A). State v. Hudson, 1st Dist. Hamilton No.

C-170681, 2019-Ohio-3497, ¶ 9 (finding that “[e]vidence that [appellant] elbowed [one




10.
officer] in the chest and took a swing at [the other] is enough for the jury to find

attempted physical harm to both [officers]”).

       {¶ 28} In State v. Cossack, 7th Dist. Mahoning No. 03-MA-263, 2005-Ohio-965,

¶ 82, the defendant was convicted of two counts of assault. The first was based on his

conduct in swinging at one officer and the second was based on his conduct in throwing

an elbow at the back of another officer’s head. The defendant failed to make contact

either time, nevertheless, the court concluded that the evidence demonstrated that the

defendant “knowingly attempted to cause physical harm to both officers, thus meeting the

elements of assault.” Id. at ¶ 83. Similarly, in State v. Belcher, 2d Dist. Montgomery No.

24968, 2013-Ohio-1234, ¶ 57, the court held that the victim’s testimony that the

defendant swung at her at least three times was alone sufficient to satisfy the

requirements for a conviction on an assault charge. See also State v. Taylor, 3d Dist.

Marion No. 9-10-14, 2010-Ohio-4810, ¶ 5 (upholding appellant’s assault conviction

where he swung at the police officer but did not land the punch because the officer

reached out his hand to block it.).

       {¶ 29} Here, as in these other cases, we find that the state’s evidence that

Hendricks swung at Officer Schwirzinski was sufficient to establish that Hendricks

attempted to cause the officer physical harm.

       {¶ 30} Accordingly, we find Hendricks’s first assignment of error not well-taken.




11.
                                    B. Manifest Weight

       {¶ 31} In his second assignment of error, Hendricks argues that his convictions are

against the manifest weight of the evidence. He maintains that the evidence is clear that

he was not in control of his own body and was unable to even bear his own weight, thus

the evidence with respect to his felonious assault conviction weighs against a finding of

guilty. He further claims that Officer Schwirzinski suffered no physical harm, the

officers presented “wildly different” versions of what happened, and the movements he

made toward Officer Schwirzinski demonstrated an attempt to break free—not an attempt

to harm him.

       {¶ 32} When reviewing a claim that a verdict is against the manifest weight of the

evidence, the appellate court must weigh the evidence and all reasonable inferences,

consider the credibility of witnesses, and determine whether the jury clearly lost its way

in resolving evidentiary conflicts so as to create such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered. Thompkins, 78 Ohio St.3d

at 387, 678 N.E.2d 541. We do not view the evidence in a light most favorable to the

state. “Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s resolution of

the conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No. L-10-1369, 2012-

Ohio-6068, ¶ 15, citing Thompkins at 388. Reversal on manifest weight grounds is

reserved for “the exceptional case in which the evidence weighs heavily against the

conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983).




12.
       {¶ 33} In addition to the testimony of Officers Eckel and Schwirzinski, the state

admitted into evidence a recording from a video camera located behind the check-in desk

at the hospital. That video, which does not contain sound, is open to some interpretation

but is largely consistent with the officers’ testimony. Hendricks is escorted into the

hospital by two officers. He appears unsteady, and is not walking a straight line; he runs

into the door. They approach the check-in counter and Hendricks places his elbows and

forearms on the counter, seemingly to steady himself. Officer Eckel maintains one hand

on Hendricks’s back at all times as he leans on the counter; it sometimes appears that

Hendricks would fall over without the support.

       {¶ 34} After a few seconds, Hendricks pushes himself into an upright position. He

looks around, then makes a move toward the officer. It is not clear if this first move is

intentional or if he is falling over and simply jerks to try to steady himself. Either way,

the officers interpret the movement as aggressive and try to restrain him. Hendricks

fights this. He breaks free from the officers’ grasp and starts swinging. The tussle lands

him and Officer Eckel on the ground, at which point the officers continue their efforts to

subdue him; Hendricks kicks and flails. One of the officers punches him and it appears

that at that point, Hendricks finally relents. Additional officers arrive on the scene.

       {¶ 35} As to the felonious assault conviction, it is undisputed that Hendricks broke

Officer Eckel’s nose, necessitating surgery. We have already explained that with respect

to the assault conviction, the defendant need only attempt to cause physical harm; actual




13.
physical harm is not required. So it is immaterial whether Officer Schwirzinski actually

suffered physical harm.

       {¶ 36} Turning to Hendricks’s other arguments, it is not entirely clear in what

manner Hendricks believes the officers’ accounts are inconsistent. Officer Eckel

believed that Hendricks pushed his body back at him, and Officer Schwirzinski believed

that in pushing back off the counter, Hendricks threw an elbow back. Either way, the

sudden movement alarmed the officers, and they took swift action to try to restrain

Hendricks. Hendricks swung at them in what appeared to be a struggle to avoid restraint,

swung again after escaping restraint, then, according to Officer Eckel, swung yet again as

Eckel fell on top of him.

       {¶ 37} In State v. Kunzer, 3d Dist. Crawford No. 3-18-17, 2019-Ohio-1042, ¶ 15,

the court held that “the jury could infer that, since [appellant] was in the midst of an

altercation with [an officer], he was aware that his continued efforts in resisting [the

officer’s’] struggle to restrain him would probably cause [the officer] physical harm.”

Similarly, in State v. Munoz, 10th Dist. Franklin No. 12AP-299, 2013-Ohio-4987, ¶ 11,

the court held that the defendant’s act of flailing his arms with the officer nearby

rendered it likely that contact would occur, thus the act of striking the officer was a

reasonable and probable consequence of his own action. See also State v. Noble, 9th

Dist. Lorain No. 94CA005862, 1995 WL 366069, *3 (June 21, 1995) (holding that

evidence that officer was struck by defendant’s flailing arms and legs during struggle to

subdue him was sufficient to support assault conviction); State v. Trikilis, 9th Dist.




14.
Medina No. 04CA0096-M, 2005-Ohio-4266, ¶ 23-24 (rejecting challenge to sufficiency

of assault conviction, reasoning that “[a]ppellant’s actions of attacking one officer and

then flailing his arms while being restrained are sufficient to demonstrate that he knew

that his actions would ‘probably cause a certain result,’ i.e., an injury to an officer.”).

         {¶ 38} Even assuming that Hendricks’s first movement—pushing (or perhaps

falling) back from the counter—was unintentional, this was not the conduct upon which

his convictions were based. Rather, his convictions were based on his repeatedly

swinging at the officers, ultimately punching Officer Eckel in the nose, as they tried to

restrain him.

         {¶ 39} Hendricks argued at trial that his conduct was “reckless” and not

“knowing.” Although under a manifest-weight standard we consider the credibility of

witnesses, we must nonetheless extend special deference to the fact-finder’s credibility

determinations given that it is the fact-finder who has the benefit of seeing the witnesses

testify, observing their facial expressions and body language, hearing their voice

inflections, and discerning qualities such as hesitancy, equivocation, and candor. State v.

Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14. After reviewing the evidence,

the trial court found that Hendricks acted knowingly. We cannot conclude here that the

evidence weighs heavily against this finding.

         {¶ 40} Accordingly, we find Hendricks’s second assignment of error not well-

taken.




15.
                                     III. Conclusion

       {¶ 41} We find that the evidence was sufficient to establish the element of

“knowingly” with respect to Hendricks’s felonious assault and assault convictions, and

the element of “attempt to cause physical harm” with respect to his assault conviction.

We also find that his convictions were not against the manifest weight of the evidence.

We find his two assignments of error not well-taken.

       {¶ 42} We affirm the July 23, 2019 judgment of the Lucas County Court of

Common Pleas. Hendricks is ordered to pay the costs of this appeal under App.R. 24.


                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




16.